ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Nash, 2012 IL App (1st) 093233




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    CORREAIL NASH, Defendant-Appellant.


District & No.             First District, Fourth Division
                           Docket No. 1-09-3233


Rule 23 Order filed        March 29, 2012
Rule 23 Order
withdrawn                  May 7, 2012
Opinion filed              May 10, 2012


Held                       The appellate court affirmed defendant’s conviction for first degree
(Note: This syllabus       murder based on the death of his cofelon, who was shot by their victim
constitutes no part of     as the two were escaping from their commission of attempted aggravated
the opinion of the court   vehicular hijacking, since the modified felony murder instruction
but has been prepared      communicated to the jury that the State had to prove the cofelon’s death
by the Reporter of         was proximately caused by defendant’s conduct, the “use of force in self-
Decisions for the          defense” instruction did not create an erroneous inference that self-
convenience of the         defense was an issue, the trial court did not abuse its discretion in
reader.)
                           referring the jury to the tendered instructions in responding to its
                           questions, the trial court’s adequate response to the questions precluded
                           any consideration of whether defense counsel was ineffective in failing
                           to object to the response, and the evidence was sufficient to establish
                           defendant’s guilt beyond a reasonable doubt, but the mittimus was
                           corrected to reflect the proper credit for defendant’s presentence
                           incarceration.


Decision Under             Appeal from the Circuit Court of Cook County, No. 06-CR-18831; the
Review                     Hon. Thomas V. Gainer, Judge, presiding.
Judgment                   Affirmed; mittimus corrected.


Counsel on                 Michael J. Pelletier, Alan D. Goldberg, and Brian Carroll, all of State
Appeal                     Appellate Defender’s Office, of Chicago, for appellant.

                           Anita M. Alvarez, State’s Attorney, of Chicago (Alan J. Spellberg,
                           Matthew Connors, and Carol L. Gaines, Assistant State’s Attorneys, of
                           counsel), for the People.


Panel                      JUSTICE STERBA delivered the judgment of the court, with opinion.
                           Justices Fitzgerald Smith and Pucinski concurred in the judgment and
                           opinion.



                                             OPINION

¶1           Defendant Correail Nash appeals his conviction following a jury trial of first degree
        murder based on his commission of the felony attempted aggravated vehicular hijacking. On
        appeal, defendant contends that the modified felony murder instruction tendered to the jury
        removed from the jury’s deliberation whether defendant’s cofelon’s death was a foreseeable
        and direct consequence of the attempted aggravated vehicular hijacking. Defendant also
        claims that the trial court erred in tendering the jury instructions addressing self-defense
        since that was not an issue in the case. Defendant further claims that the trial court erred in
        its response to the jury’s question because its answer was nonresponsive. Additionally,
        defendant contends that the State did not prove him guilty beyond a reasonable doubt of first
        degree felony murder. Lastly, defendant claims that the mittimus must be corrected because
        it does not reflect the correct number of days of presentencing credit. For the reasons that
        follow, we affirm the judgment of the trial court and order correction of the mittimus to
        reflect 1,213 days of presentencing credit.

¶2                                       BACKGROUND
¶3          On July 16, 2006, the State charged defendant with the following offenses: (1) first
        degree murder of Qamont Parr; (2) attempted aggravated vehicular hijacking; and (3)
        unlawful use of a weapon by a felon. The case proceeded to a jury trial.
¶4          At the conclusion of opening statements, the trial court asked defendant to approach the
        bench because it wanted to have a conversation with him. The trial court asked defendant if
        he understood that his counsel, during opening statements, almost admitted that he was out
        on July 16, 2006 to hijack a vehicle. Defendant stated that he understood his counsel’s
        remarks, that he discussed the remarks with counsel ahead of time and that counsel made the

                                                 -2-
     remarks with his permission. The State then called its first witness.
¶5        Darren Crowder testified that he is a Chicago police officer assigned to the tactical team
     of the 7th District of the Chicago police department. At approximately 3:20 a.m. on July 16,
     2006, Crowder, who was not on duty, was backing his vehicle into the carport located behind
     his house after returning from J&J’s Fish Market. On that day, Crowder drove a silver 2005
     Dodge Magnum XXT. It had 22-inch Feroni chrome rims, which had a retail value of
     approximately $2,500. As Crowder backed his vehicle into the carport, he saw a green
     minivan that he did not recognize as belonging to a neighbor drive slowly past his carport
     and he saw the driver look in his direction and then face forward. Crowder saw red brake
     lights illuminate on a garage just to the north of his carport. At that time, Crowder reached
     to grab his service weapon along with his food. Approximately three seconds later, Crowder
     saw a man, who was later identified as Qamont Parr, walk around the garage that had the red
     brake lights illuminated on it. Parr approached the driver’s side of Crowder’s vehicle and
     pointed a black handgun at him. When that occurred, Crowder was seated in the driver’s seat
     of his vehicle with the door partially open, which he then kicked, hitting Parr and causing
     him to fall to the ground. Crowder announced that he was a police officer, and Parr fled.
     Crowder could not see Parr so he proceeded to look for him. As he was looking for Parr,
     another man, who was later identified as defendant, began walking down the alley pointing
     a silver gun at Crowder, who heard the gun click. Defendant racked the gun three times,
     which means that the upper receiver was pulled back to either dislodge a round or put a
     round in the gun’s firing chamber. After defendant racked the gun the last time, he pointed
     it at Crowder and he continued to run toward Crowder’s vehicle. Crowder announced that
     he was a police officer and put his gun in the opening between the inside of the vehicle and
     the door. Defendant exclaimed “Oh, shit” and began to run. Crowder then saw Parr, who at
     that time was crawling on all fours to the alley and garage that he came from originally.
     Crowder exited his vehicle, ran to the middle of the alley and announced that he was a police
     officer and told them to stop. Parr and defendant were running parallel to each other and on
     opposite sides of the alley. Parr then turned in Crowder’s direction and pointed a weapon in
     his direction. Crowder testified that because he feared for his life, he discharged his weapon
     twice in Parr’s direction. Crowder then saw defendant turn and point the silver handgun in
     his direction. Crowder discharged his weapon over 10 times in defendant’s direction.
     Crowder saw Parr run a little farther and then turn east into some bushes while defendant
     hobbled and continued to run south down the alley.
¶6        Crowder saw the green minivan turn eastbound onto 72nd Street from the end of the
     alley. Crowder ran through a gangway and came out onto Champlain Street to see if Parr was
     there. Not seeing anyone, Crowder ran back through the gangway toward the alley. Before
     walking farther down the alley, Crowder stopped at his vehicle to reload his weapon. He then
     walked down the alley shouting “Could you come out, police, come out, come out, come out,
     police.” No one came out.
¶7        Crowder next called 911 stating that he is an off-duty police officer who was just
     involved in a shooting and some individuals tried to hijack his vehicle. After police officers
     and detectives arrived at the scene, Crowder spoke with them. A detective asked Crowder
     to escort him to the location where he saw Parr enter into the bushes. When they arrived near

                                              -3-
       the bushes, Crowder saw Parr lying on his back. Crowder told the detective “That is the guy
       that I [sic] first came around the car holding the black handgun at me.”
¶8         During cross-examination, Crowder stated that he had been a police officer for six years
       when the incident occurred in July 2006. While at the police academy, Crowder received
       training on how to identify different types of guns. Crowder’s service revolver was a
       semiautomatic Baretta that held 16 bullets. Crowder acknowledged that defendant never
       discharged a round, but he heard the click from defendant’s weapon and he racked the gun
       three times. Crowder stated that he told the two Chicago police officers who responded to
       the scene that defendant pointed his weapon at him, pulled the trigger and racked it. After
       Crowder announced that he was a police officer, defendant said “Oh, shit” and attempted to
       shoot him. Defendant then ran south down the alley. Crowder walked into the alley and
       discharged his weapon at the men running down the alley after they turned and pointed their
       weapons in Crowder’s direction, but Crowder did not hear any shots fired. Crowder
       discharged at least 10 bullets in Parr’s and defendant’s direction and later learned that he shot
       Parr twice. When asked whether he told the Chicago police department investigator that
       defendant attempted to fire a weapon at him, Crowder responded that he did tell people,
       including investigators, police officers and detectives, that defendant pulled the trigger,
       racked the weapon and pointed it at him.
¶9         Officer Zuniga testified that at approximately 3:30 a.m. on July 16, 2006, he was in plain
       clothes riding in an unmarked vehicle with his partner. He received an assignment to go to
       the 7100 block of South Champlain, and once he arrived, he was told that shots were fired
       by the police and the possible armed offender ran southbound. Officer Zuniga’s assignment
       was to search every house and yard for the possible offender. He walked through a gangway
       and opened the door to a fence at the end of the gangway. After opening the door, he saw
       Parr approximately five feet away lying on the ground, partially under a vehicle, near the
       front passenger’s side by the tire. As Officer Zuniga approached Parr, he saw blood on his
       T-shirt, so an ambulance was requested. When the ambulance arrived, Officer Zuniga placed
       Parr in custody and went with him to Christ Hospital.
¶ 10       Carl Brasic is a forensic investigator with the Chicago police department. Brasic testified
       that at approximately 3:50 a.m. on July 16, 2006, he received an assignment to process a
       scene at 7108 South Champlain. When Brasic first arrived at the scene, he spoke with the
       assigned detectives to determine what occurred. He then walked through the area and
       recovered seven fired cartridge cases belonging to a 9-millimeter caliber in the rear of 7107
       to 7109 South Lawrence. He also recovered a bloodstained t-shirt in the rear of 7120 South
       Champlain near the front passenger tire of a 1995 Pontiac Grand Am. While at the scene,
       Brasic did not recover any weapons, but he recovered a loaded 9-millimeter Baretta from
       Crowder at the area two police station.
¶ 11       Officer Robert Cummings testified that he was on duty on July 16, 2006, and was
       assigned to conduct a weapon search in the area of the 7100 block of South Champlin.
       Officer Cummings located a dark-colored, four-door Pontiac Grand Am parked in a carport
       where Parr was previously located. Lying on his back, Officer Cummings felt under the
       vehicle’s grill area and found a black semiautomatic gun. Officer Cummings set the gun on
       the ground and called the evidence technician to recover it.

                                                 -4-
¶ 12       Raymond Jaster is a forensic investigator with the Chicago police department. Jaster
       testified that he was on duty on July 16, 2006, and received an assignment to process the
       scene at 7108 South Champlain. Jaster and his partner recovered three expended shell
       casings in the alley at 7107 South Lawrence. Jaster’s partner also recovered the black
       semiautomatic .40-caliber gun that was placed in front of the black 1995 Pontiac. The
       semiautomatic gun was unloaded and the magazine was empty. After arriving at the police
       station, Jaster and his partner took swabs of the weapon for DNA. From the swabs, Parr
       could not be excluded from having contributed to the male profile identified from the swabs
       of the weapon.
¶ 13       Rich Glenke is a detective with the Chicago police department. Glenke testified that on
       July 16, 2006, he worked in the violent crimes area of the police department and received an
       assignment to assist in a shooting at 71st and Champlain. At approximately 6 a.m., he
       received another assignment to go to St. Bernard Hospital and meet with defendant.
       Defendant told Glenke that he was standing on the corner at 60th and Indiana when a black
       vehicle approached. Individuals in the vehicle asked defendant if they could buy some weed
       from him, and then they just began shooting. Glenke left defendant’s hospital room, but later
       returned with Detective Ford and Detective Weber. Detective Ford read defendant his
       Miranda rights. The detectives told defendant that he lied about how he was shot. The
       detectives told defendant that an individual got shot at 71st and Champlain and that
       defendant was trying to rob a Chicago police officer. Defendant said yes, he was in a van
       earlier that evening with Parr and a person named J.T., and they saw Crowder at J&J’s Fish
       Market. Parr liked the rims on Crowder’s vehicle and said “let’s jack dude.” Glenke asked
       defendant what “jack dude” meant, and he responded that it means “let’s rob him–let’s take
       the rims from the Chicago police officer.” Defendant stated that he gave Parr the following
       response: “yeah, and that car has a hemi.” Defendant then told Glenke that they decided to
       follow Crowder to his alley on 71st and Champlain. According to the defendant, they
       followed Crowder in a van and passed him as he parked his vehicle. The van’s driver stopped
       the van just past the officer’s house. After the van stopped, defendant told Glenke that he and
       Parr exited the vehicle, and defendant noticed that Parr was holding a weapon in his hand.
       Parr and defendant went around a corner to “jack dude” when they heard Crowder yelling
       “Chicago Police, Chicago Police, I am the police.” After hearing that, they took off running
       down the alley and shots were fired. Defendant ran to the end of the alley where the van was
       located, got in and told the driver to take him to the hospital because he had been shot.
       Defendant told Glenke that he knew Crowder was a Chicago police officer because he was
       shouting it as they approached him.
¶ 14       Aimee Stevens is a forensic scientist specializing in firearms identification and related
       examinations for the Illinois Department of Forensic Services Center in Chicago. The trial
       court found Stevens to be an expert in the area of firearms identification. From the 10
       cartridge cases that she tested, Stevens concluded that they were fired from the 9-millimeter
       Baretta firearm. Stevens also examined the recovered black .40-caliber semiautomatic
       weapon and concluded that there were no unfired cartridges in the weapon’s magazine or
       with the weapon.
¶ 15       During closing arguments, the State indicated that to sustain the charge of first degree

                                                -5-
       murder, the jury “must find from the evidence beyond a reasonable doubt that the defendant
       or one for whose conduct he’s legally responsible for, Qamont, Jerome, combined to do an
       unlawful act, such as commit attempted aggravated vehicular hijacking, and that the deceased
       was killed as a foreseeable consequence of the parties committing that unlawful act.” The
       State continued by stating that it is very foreseeable for victims to fight back, which is what
       Crowder did when he was being “carjacked,” and that “a person who has not initially, not
       initially provoked the use of force against him, has no duty to attempt to escape the danger
       before using force against the aggressor.” The defense stated that “all of the physical
       evidence shows you that the aggressor at the time that Qamont Parr was killed is Darren
       Crowder.” The defense continued by stating that once the danger was over, Crowder “didn’t
       stop there. He continued until Qamont Parr was dead and until Correail Nash was shot twice.
       Without one of them firing a weapon in his direction. As they ran down the alley trying to
       save their own lives. That’s what the evidence in this case shows you. And that’s truly
       undisputed.”
¶ 16        Of the jury instructions offered by the State, defendant objected to the modified version
       of Illinois Pattern Jury Instructions, Criminal, No. 7.02 (4th ed. 2000) (hereinafter, IPI
       Criminal 4th No. 7.02) for felony murder, arguing that the instruction reduced the State’s
       burden to show only attempt to commit aggravated vehicular hijacking and not that Parr’s
       death resulted from the chain of events set in motion by the commission of that felony. The
       defense also objected to the State’s offered Illinois Pattern Jury Instructions, Criminal, No.
       24-25.06 (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 24-25.06) addressing the use of
       force because this was not a self-defense case. Defense counsel preferred the State’s offered
       instruction of IPI Criminal 4th No. 24-25.06 over Illinois Pattern Jury Instructions, Criminal,
       No. 24-25.09X (4th ed. 2000) (hereinafter, IPI Criminal 4th No. 24-25.09X), which provides
       that a noninitial aggressor has no duty to attempt to escape danger before using force against
       the aggressor. The trial court tendered modified IPI Criminal 4th No. 7.02, IPI Criminal 4th
       No. 24-25.06 and IPI Criminal 4th No. 24-25.09X over defendant’s objection.
¶ 17        During jury deliberations, the jury sent two notes to the judge asking two questions. The
       trial court read the questions in defendant’s and counsel’s presence. The first question asked
       the following: “Can we charge a lesser crime than first degree murder?” The parties agreed
       with the trial court’s response, which was the following: “[Y]ou have all the evidence and
       the instructions on the law, please continue to deliberate.” The second question, written on
       the self-defense instruction, asked the following: “Can this be considered as part of the
       charge consideration for first degree murder?” The trial court indicated to the parties that it
       did not understand the jury’s question. The trial court offered the following response, which
       the parties did not object to: “The law that applies to this case is stated in the instructions
       which have been given to you. It is your duty to follow all of them.”
¶ 18        At the end of deliberations, the jury found defendant guilty of attempted aggravated
       vehicular hijacking and first degree murder. The jury found defendant not guilty of unlawful
       use of a weapon by a felon. On November 9, 2009, defendant filed a motion for a new trial,
       which the trial court denied. On November 11, 2009, the trial court sentenced defendant to
       32 years’ imprisonment, with credit for 1,192 days spent in presentencing custody. On
       November 10, 2009, defendant filed a motion to reconsider the sentence, arguing that the

                                                -6-
       sentence was excessive in light of his background and the nature of the offense. The trial
       court denied the motion to reconsider. Defendant timely filed this appeal.

¶ 19                                         ANALYSIS
¶ 20                                     A. Jury Instructions
¶ 21       Defendant contends that the trial court erred in tendering to the jury the modified felony
       murder instruction because based on the instruction, the jurors were charged with the
       responsibility of determining only whether defendant committed the attempted aggravated
       vehicular hijacking and not whether Parr’s death was a foreseeable and direct consequence
       of the felony. Defendant claims that the instruction failed to clearly communicate to the jury
       that the State was required to prove that Parr’s death was proximately caused by defendant’s
       criminal conduct to find him guilty of felony murder beyond a reasonable doubt.
¶ 22       Defendant offered the following felony murder instruction:
                “To sustain the charge of first degree murder, the State must prove the following
           propositions:
                First Proposition: That Darren [Crowder] caused the death of Qamont Parr; and
                Second Proposition: That when Darren [Crowder] caused the death of Qamont Parr,
           the defendant was attempting to commit the offense of aggravated vehicular hijacking;
           and
                Third Proposition: That Darren [Crowder’s] conduct causing the death of Qamont
           Parr was a direct and foreseeable consequence of the chain of events set into motion by
           the defendant’s commission of the offense of attempt to commit aggravated vehicular
           hijacking.
                If you find from your consideration of all the evidence that each one of these
           propositions has been proven beyond a reasonable doubt, you should find the defendant
           guilty.
                If you find from your consideration of all the evidence that any one of these
           propositions has not been proved beyond a reasonable doubt, you should find the
           defendant not guilty.”
¶ 23       Over defendant’s objection, the trial court tendered the State’s offered modified IPI
       Criminal 4th No. 7.02, entitled “Issues in First Degree Murder.” The instruction states the
       following:
                “To sustain the charge of first degree murder, the State must prove the following
           propositions:
                First: That the defendant, or one for whose conduct he is legally responsible,
           performed the acts which ultimately resulted in the death of Qamont Parr; and
                Second: That when the defendant, or one for whose conduct he is legally responsible,
           did so he was committing the offense of attempt aggravated vehicular hijacking.
                The word ‘acts’ referred to in the statement ‘performed the acts which ultimately
           resulted in the death’ refers to the attempt aggravated vehicular hijacking.


                                                -7-
               If you find from your consideration of all the evidence that each one of these
           propositions has been proved beyond a reasonable doubt, you should find the defendant
           guilty.
               If you find from your consideration of all the evidence that any one of these
           propositions has not been proved beyond a reasonable doubt, you should find the
           defendant not guilty.”
¶ 24       Defendant objected to this instruction, claiming that the first proposition assumes that
       Parr’s death was legally caused by the attempted aggravated vehicular hijacking and removed
       from the jury’s deliberation whether Crowder shooting Parr was a direct and foreseeable
       consequence of the attempted aggravated vehicular hijacking.
¶ 25       In addition to the modified felony murder instruction, the trial court tendered to the jury
       the following modified Illinois Pattern Jury Instructions, Criminal, No. 5.03A (4th ed. 2000)
       (hereinafter, IPI Criminal 4th No. 5.03A) entitled “Felony Murder Accountability”:
               “To sustain the charge of first degree murder, it is not necessary for the State to show
           that it was or may have been the original intent of the defendant that the deceased,
           Qamont Parr, be killed.
               It is sufficient if you find from the evidence beyond a reasonable doubt that the
           defendant, or one for whose conduct he is legally responsible combined to do an
           unlawful act, such as to commit attempt aggravated vehicular hijacking, and that the
           deceased was killed as a foreseeable consequence of the parties committing the unlawful
           act.”
       The trial court also tendered to the jury Illinois Pattern Jury Instructions, Criminal, No. 7.15A
       (4th ed. Supp. 2011) (hereinafter, IPI Criminal 4th No. 7.15A (Supp. 2011)) instruction
       entitled “Causation in Felony Murder Cases.” The instruction states the following:
               “A person commits the offense of first degree murder when he commits the offense
           of attempt aggravated vehicular hijacking, and the death of an individual results as a
           direct and foreseeable consequence of a chain of events set into motion by his
           commission of the offense of attempt to commit aggravated vehicular hijacking.
               It is immaterial whether the killing is intentional or accidental or committed by a
           confederate without the connivance of the defendant or by a third person trying to
           prevent the commission of the offense of attempt to commit aggravated vehicular
           hijacking.” IPI Criminal 4th No. 7.15A (Supp. 2011).
¶ 26       The purpose underlying jury instructions is to communicate to the jury the correct
       principles of law relating to the evidence presented to enable it to reach a correct conclusion
       regarding the defendant’s guilt or innocence based on the law and evidence. People v.
       Ramey, 151 Ill. 2d 498, 535 (1992). A trial court may exercise its discretion and tender to the
       jury non-pattern instructions “if they are accurate, simple, brief, impartial, nonargumentative
       statements of the law.” Id. at 536 (citing Ill. S. Ct. R. 451(a) (eff. July 1, 1997)). The
       adequacy of tendered jury instructions should not be determined in isolation, but “should be
       examined in light of the overall charge.” Id. at 537. This court will not disturb the trial
       court’s tendered jury instructions absent an abuse of discretion. People v. Polk, 407 Ill. App.
       3d 80, 107 (2010). A trial court abuses its discretion only “where no reasonable person would

                                                 -8-
       take the view adopted by the trial court.” People v. Hall, 195 Ill. 2d 1, 20 (2000).
¶ 27       Illinois adopts the “proximate cause theory” of felony murder, which provides that
       “liability attaches under the felony-murder rule for any death proximately resulting from the
       unlawful activity–notwithstanding the fact that the killing was by one resisting the crime.”
       People v. Lowery, 178 Ill. 2d 462, 469 (1997); see also People v. Hudson, 222 Ill. 2d 392,
       401 (2006). Foreseeability is an essential consideration in a proximate cause analysis, but
       explicitly mentioning the term “foreseeability” in a jury instruction is not necessary to convey
       the concept of “proximate” to a jury. Hudson, 222 Ill. 2d at 401.
¶ 28       In disposing of defendant’s contention regarding the inaccuracy of the jury instructions,
       we must consider the instructions as a whole and not in isolation to determine whether they
       fully and fairly state the law. People v. Martinez, 342 Ill. App. 3d 849, 858 (2003). In the
       case sub judice, the instructions as a whole accurately conveyed the law to the jury. The jury
       received instructions regarding the elements of felony murder, accountability in felony
       murder and causation in felony murder. Collectively these instructions informed the jury
       what the State must prove to find defendant guilty of the charged offense. Both the
       accountability and causation instructions require a showing “that the deceased was killed as
       a foreseeable consequence” of either the parties committing the unlawful act or the “chain
       of events set into motion.” Reading the three instructions in conjunction with each other, the
       jury was instructed that defendant, or one for whose conduct he is legally responsible,
       committed an unlawful act and the death of an individual resulted as a direct and foreseeable
       consequence of the parties committing the unlawful act. Thus, the jury was instructed
       regarding the theory of proximate cause.
¶ 29       This court’s decision in Martinez, 342 Ill. App. 3d at 858, is instructive. In that case, the
       defendant’s cofelon was shot and killed by the intended victim of a home invasion and/or
       residential burglary. Id. at 852. The trial court in Martinez tendered to the jury modified jury
       instructions regarding felony murder and accountability reflective of the instructions tendered
       in the instant case. Id. at 857. This court in Martinez held that the accountability instruction
       clearly communicated to the jury that “the death had to be a foreseeable consequence of
       defendant or Medrano committing the home invasion and/or residential burglary.” Id. at 858.
       This court also stated that the term “act” used in the elements instruction referred to the home
       invasion and residential burglary. Id. The Martinez court concluded that the “instructions as
       a whole correctly set forth the law of felony murder.” Id. Here, too, the instructions taken as
       a whole sufficiently stated the law of proximate cause to allow the jury to reach a lawful
       conclusion regarding defendant’s guilt or innocence. See Hudson, 222 Ill. 2d at 403. We
       disagree with defendant that defining the term “act” in the elements instruction as attempted
       aggravated vehicular hijacking removed from the jury’s consideration the element of
       proximate cause because the accountability and causation instructions clearly articulated this
       concept to the jury for its deliberation.
¶ 30       The Illinois Supreme Court’s decision in Hudson, 222 Ill. 2d at 406, is also instructive.
       In Hudson, the defendant’s cofelon was shot and killed by an off-duty police officer who was
       a patron of a barbershop that the defendant and his cofelon attempted to rob while armed. Id.
       The causation instruction tendered to the jury in Hudson mirrored the instruction tendered
       in the instant case. The instruction tendered in the case sub judice stated “the death of an

                                                 -9-
       individual results as a direct and foreseeable consequence of a chain of events set into motion
       by his commission of the offense of attempt to commit aggravated vehicular hijacking”
       whereas in Hudson, the instruction stated that defendant “sets in motion a chain of events
       which cause the death of an individual.” (Internal quotation marks omitted.) Id. at 397.
       Absent from the Hudson instruction are the words “direct and foreseeable consequence,” but
       these words are included in the instruction tendered to the jury in the case at bar. See id. In
       concluding that the trial court did not abuse its discretion in the instructions that it tendered
       to the jury, the Hudson court set forth an example of a proximate cause instruction in an
       effort to aid the bench and bar in future cases. Id. at 408. The proximate cause instruction
       tendered to the jury in the instant case is a verbatim recitation of the example instruction
       provided by the court in Hudson. The supreme court stated that the instruction that it offered
       as an example “would have simply and concisely stated the law on proximate cause.” Id.
       Accordingly, we conclude that the instruction tendered to the jury here adequately and clearly
       stated the law of proximate cause to allow the jury to reach a lawful conclusion regarding
       defendant’s guilt or innocence. The instructions, taken as a whole, correctly set forth the law
       of felony murder and no error resulted from the instructions tendered to the jury.
¶ 31       Defendant also raises a claim of error relating to the trial court tendering the use of force
       in self-defense instruction to the jury because self-defense was not an issue in the case.
       Defendant contends that the trial court erred in tendering the following two instructions
       offered by the State regarding the use of force:
           (1) IPI Criminal 4th No. 24-25.06, entitled “Use of Force in Defense of a Person”:
                   “A person is justified in the use of force when and to the extent that he reasonably
               believes that such conduct is necessary to defend himself against the imminent use
               of lawful force.
                   However, a person is justified in the use of force which is intended or likely to
               cause death or great bodily harm only if he reasonably believes that such force is
               necessary to prevent the commission of attempt aggravated vehicular hijacking.”
           (2) IPI Criminal 4th No. 24-25.09X, entitled “Non-Initial Aggressor–No Duty to
           Retreat”:
                   “A person who has not initially provoked the use of force against himself has no
               duty to attempt to escape the danger before using force against the aggressor.”
       Defendant maintains that these instructions confused and misled the jury by creating an
       erroneous inference that self-defense was an issue at trial and a factor to consider in
       determining defendant’s guilt. We disagree.
¶ 32       We note that during the jury instructions conference, the trial court stated the following:
               “On the issue of People’s instruction No. 25 and 26, I have reviewed the cases, I have
           looked at the IPI. In this case, the examination of Darren Crowder and the other
           circumstantial evidence would suggest that I believe the parties will appropriately argue
           that Darren Crowder was not justified in doing what he did, and since he wasn’t so
           justified, the death of Qamont Parr can’t be used–the act should not be, these men should
           not be accountable and responsible for his death, since Crowder was acting
           inappropriately at a time when both Nash and Parr had ceased and desist from the

                                                 -10-
           commission of the offense of attempt aggravated vehicular hijacking.
               I have looked at the cases that are cited in the IPI. And I have considered the nature
           of the evidence here and the arguments of counsel. I find that it is appropriate to give 24-
           25.06. So it is given over objection, although I believe there was some statement by at
           least Miss Thompson, I don’t know if Mr. Okitipi joined in, to the effect that if I was
           going to give 25 or 26, Miss Thompson indicated she preferred 25. But I will still take
           that as an objection to either one.
               Finally on the issue of 26, I believe there’s sufficient evidence in the record to
           suggest that and I believe it will be argued that Crowder should have run to the safety of
           his home rather than in the alley to apprehend these people. So I believe it’s appropriate
           to give also 26.”
       As indicated above, the experienced trial judge anticipated that the defense would argue that
       Crowder’s actions exceeded what was reasonable in light of the circumstances. The trial
       court’s belief came to fruition when defense stated, in part, during closing arguments that “all
       of the physical evidence shows you that the aggressor at the time that Qamont Parr was killed
       is Darren Crowder.” Defense counsel also stated that “once the danger was over, [Crowder]
       didn’t stop there. He continued until Qamont Parr was dead and until Correail Nash was shot
       twice.” The instant case was not merely a first degree murder case, but it was a felony murder
       case. As such, an inherent risk of juror confusion existed because in the sequence of events
       that transpired in the alley, a felon was shot by the intended victim, and defendant, who did
       not shoot and kill his cofelon, was charged with his cofelon’s death under the legal theory
       of proximate cause. To ensure the jury fully comprehended how defendant may be liable for
       Parr’s death when he did not directly shoot Parr, the trial court did not abuse its discretion
       in instructing the jury that Crowder had a right to use force to protect himself when
       confronted with the imminent use of force. Thus, tendering the use of force instructions
       explained to the jury why Crowder was not liable for Parr’s death even though he was the
       individual who actually shot Parr.
¶ 33       Moreover, the fact that Parr and defendant were no longer attempting to hijack Crowder’s
       vehicle or that they were unsuccessful in doing so is irrelevant because when Crowder
       discharged his weapon, they were escaping from the scene of their attempted aggravated
       vehicular hijacking. Liability under a felony murder theory is still applicable even though the
       felons were attempting an escape when the intended victim used force against them. See
       People v. Klebanowski, 221 Ill. 2d 538, 542 (2006). In Klebanowski, 221 Ill. 2d at 542, a
       cofelon was killed by a Chicago police officer who fired shots at the deceased as he
       attempted to escape after he took the officer’s wallet while pointing a gun at him. Our
       supreme court held that “[a] killing that occurs during the course of an escape from a forcible
       felony is within the operation of the felony-murder rule.” Id. at 549. Here, Crowder used
       force in response to the attempted aggravated vehicular hijacking effectuated upon him by
       Parr and defendant, who were armed and who continued to flee despite Crowder announcing
       his office and requesting that they halt. In light of the facts of this case and the arguments
       made during the proceedings, the trial court did not abuse its discretion in instructing the jury
       regarding Crowder’s use of force. Because we conclude no error occurred regarding the trial
       court’s tendering of the instructions to the jury, we need not address defendant’s contention

                                                 -11-
       the alleged jury instruction errors were not harmless beyond a reasonable doubt. The
       preliminary step in a harmless error analysis is to determine whether an error occurred
       because there can be no harmless error without an error. People v. Dennis, 181 Ill. 2d 87, 95
       (1998). Here, there was no error and, accordingly, we need not engage in a harmless error
       analysis.

¶ 34                                        B. Jury Question
¶ 35       Next, defendant contends that the trial court erred in its response to the jury’s question
       during deliberation because it did not seek further clarification regarding the question that
       it did not understand and it did not answer the jury’s question when it merely referred the
       jury to the instructions it previously received to determine defendant’s guilt or innocence.
       Defendant contends that the jury’s question revealed that the jury was confused by the use
       of force instructions. Defendant concedes that this claim of error is not preserved for our
       review. Nonetheless, he contends that we should review his contention employing a plain
       error analysis.
¶ 36       This court may review an unpreserved error if: (1) “a clear or obvious error occurred and
       the evidence is so closely balanced that the error alone threatened to tip the scales of justice
       against the defendant, regardless of the seriousness of the error, or (2) a clear or obvious error
       occurred and that error is so serious that it affected the fairness of the defendant’s trial and
       challenged the integrity of the judicial process, regardless of the closeness of the evidence.”
       (Internal quotation marks omitted.) People v. Thompson, 238 Ill. 2d 598, 613 (2010). Before
       we engage in a plain error analysis, the preliminary determination of whether an error
       occurred at all must be made because a plain error analysis requires the existence of an error.
       Id. Thus, we must first determine if the trial court erred in how it responded to the jury’s
       questions.
¶ 37       The record reveals the following regarding the trial court’s response to the notes that the
       jury sent:
                “THE COURT: Mr. Nash is back before the court. All the lawyers are present. At
           2:47, our deputy supreme, deputy Jagielski, the jury sent out a note, handwritten, without
           a signature.
                ‘Can we charge a lesser crime than first degree murder.’
                One minute later, 2:48 p.m., the jury sent out a second note. This note is written on
           a piece of paper that is a jury instruction. And the instruction it’s written on is a person
           is justified in the use of force when and to the extent that he reasonably believes that such
           conduct is necessary to defend himself against the imminent use of unlawful force.
           However, a person is justified in the use of force which is intended or likely to cause
           death or great bodily harm only if he reasonably believes such force is necessary to
           prevent the commission of attempt aggravated vehicular hijacking.
                Okay. So here’s the question.
                ‘Can this be considered as part of the charge consideration for first degree murder?’
                I don’t understand what it means. As to the first note, I propose writing a response


                                                 -12-
            that says you have all the evidence and the instructions on the law, please continue to
            deliberate.
                Any objection, Miss Thompson [defense attorney]?
                MS. THOMPSON: No your Honor.
                MS. CHAMBERLAIN [Assistant State’s Attorney]: No.
                THE COURT: Okay. Now as to the second question, I really don’t understand what
            it means. Can this be considered as part of the charge consideration for first degree
            murder. I think I’m going to say to them it is–the law that applies to this case is stated in
            the instructions. Which have been given to you. It is your duty to follow all of them.
                MS. THOMPSON: I think that’s right, judge.
                MS. CHAMBERLAIN: I think that’s a correct response.
                THE COURT: That’s frankly right from the IPI. So once again to recap. Again the
            record should reflect that Mr. Nash is here. On the first letter, note that came out at 2:47
            p.m., I written you have all the evidence and instructions on the law, please continue to
            deliberate. I signed my name.
                On the second question, I [have] written the law that applies to this case is stated in
            the instructions which you have been given. It is your duty to follow all of them and
            again I have signed my name. Putting them both at 3:22.”
¶ 38        Defendant raises a claim of error regarding the jury’s second question. Defendant
       contends that the jury’s question revealed that it was confused regarding the interrelationship
       between the use of deadly force in self-defense and the elements of felony murder, and that
       the trial court’s response failed to resolve the confusion. Defendant claims that the trial
       court’s error is magnified because the instructions tendered to the jury failed to present the
       applicable law in a clear and understandable way.
¶ 39        Generally, the trial court has “a duty to provide instruction to the jury where it has posed
       an explicit question or requested clarification on a point of law arising from facts about
       which there is doubt or confusion.” People v. Childs, 159 Ill. 2d 217, 228-29 (1994). The
       trial court, however, has the discretion to “decline to answer a jury’s inquiries where the
       instructions are readily understandable and sufficiently explain the relevant law, where
       further instructions would serve no useful purpose or would potentially mislead the jury,
       when the jury’s inquiry involves a question of fact, or if the giving of an answer would cause
       the court to express an opinion which would likely direct a verdict one way or another.” Id.
       at 228. The trial court’s decision in how to respond to jury questions during deliberations is
       “ordinarily left to the discretion of the trial court, so that the trial court’s decision will be
       disturbed on appeal only if that decision constituted an abuse of discretion.” People v. Falls,
       387 Ill. App. 3d 533, 537 (2008). The trial court should resolve explicit jury questions with
       specificity and accuracy. Childs, 159 Ill. 2d at 229. The trial court is also under an obligation
       to seek clarification of unclear jury questions. Id. A prejudicial error results if the trial court
       fails to answer the jury’s question. Id.
¶ 40        Defendant relies on People v. Childs, 159 Ill. 2d 217, 234 (1994), but that case is
       distinguishable. The jury in Childs asked the following question: “ ‘Can the defendant be


                                                  -13-
       guilty of armed robbery and voluntary or involuntary manslaughter or must murder be the
       only option with armed robbery?’ ” Id. at 225. Even though the trial court did not fully
       understand the jury’s question, it made no effort to seek clarification of the question. Id. at
       232. Instead, the trial court provided the following response: “ ‘You have received your
       instructions as to the law, read them and continue to deliberate.’ ” Id. at 225. The jury
       received felony murder instructions, but no verdict forms were submitted for felony murder.
       Id. at 229-30. In Childs, the supreme court stated that the trial court engaged in ex parte
       communication with the jury because defendant was not present when the trial court
       responded to the question, and its answer was tantamount to no answer because it failed to
       provide the jury with any guidance for resolving the problem that prompted the question. Id.
       Specifically, the Childs court concluded that the trial court failed to clarify the jury’s explicit
       question about whether convicting defendant of armed robbery would also require convicting
       defendant of murder, and such question demonstrated the jury’s confusion on a substantive
       legal issue. Id. at 229. Unlike the facts presented in Childs, defendant and his counsel were
       present in court when the trial court read the jury’s question. The trial court also sought
       defense counsel’s feedback on its intended response to which counsel not only did not object,
       but affirmatively stated that she agreed with the trial court’s response. Moreover, the jury
       received instructions regarding the elements of felony murder, which included the concept
       of proximate cause, and what the State was required to prove to convict defendant. The use
       of force instruction was not part of the first degree murder, accountability or causation
       instructions tendered to the jury, but separate instructions. Thus, referring the jury to the
       instructions tendered was not an abuse of discretion because the instructions were readily
       understandable and sufficiently explained the relevant law. Also, unlike the question posed
       in Childs, the jury did not explicitly ask a question demonstrating confusion of the relevant
       substantive law of the case.
¶ 41       Defendant also relies on People v. Falls, 387 Ill. App. 3d 533, 538 (2008), which is
       distinguishable. In Falls, the jury tendered a question to the trial court inquiring whether
       physical resistance was necessary to constitute resisting a peace officer. Id. The trial court
       referred the jury to the instructions previously tendered. Id. The instructions, however, failed
       “to include what Illinois case law makes clear; that there can be no crime of resisting a peace
       officer unless the defendant engages in a physical act intended to interfere with that officer’s
       exercise of his duties.” Id. This court in Falls concluded that the trial court erred “when it
       refused to answer the jury’s questions about a critical point of law not covered by the
       instruction which they were given.” Id. Unlike in Falls, the instructions tendered to the jury
       in the case at bar were clear and accurately stated the applicable law concerning felony
       murder and the use of force by a nonaggressor. Thus, the trial court did not abuse its
       discretion when it referred the jury to the previously tendered instructions in responding to
       the jury’s question since the instructions were complete and understandable. Because we
       concluded that the trial court did not err in its response to the jury’s questions, we decline
       defendant’s request to engage in a plain error analysis as no error exists for our review.
¶ 42       In the alternative, defendant contends that counsel provided ineffective assistance
       because she did not object to the trial court’s unresponsive answer to the jury’s question. As
       previously stated, the trial court’s unresponsive answer to the jury’s question was not

                                                  -14-
       unresponsive and it appropriately referred the jury to the instructions tendered to it. Because
       the trial court did not provide an unresponsive answer to the jury regarding its question and
       adequately addressed the question, we need not address whether counsel provided ineffective
       assistance for failing to object to the trial court’s response.

¶ 43                                     C. Reasonable Doubt
¶ 44        Next on appeal, defendant contends that he was not proved guilty beyond a reasonable
       doubt of felony murder. Defendant maintains that it was not foreseeable that Crowder would
       have shot Parr as he fled the scene, abandoning the attempted aggravated vehicular hijacking
       and threat upon Crowder. Defendant also maintains that it was not foreseeable that Crowder
       would have discharged the large number of bullets that he did, ultimately hitting Parr in the
       back leading to his death.
¶ 45        This court will not reverse a conviction based on insufficient evidence “unless the
       evidence is so improbable, unsatisfactory, or inconclusive that it creates a reasonable doubt
       of the defendant’s guilt.” (Internal quotation marks omitted.) People v. Beauchamp, 241 Ill.
       2d 1, 8 (2011). When a defendant raises a sufficiency of the evidence claim, the relevant
       inquiry is “whether, after viewing the evidence in the light most favorable to the prosecution,
       any rational trier of fact could have found the essential elements of the crime beyond a
       reasonable doubt.” (Internal quotation marks omitted.) People v. Collins, 214 Ill. 2d 206, 217
       (2005). In reviewing the evidence, this court’s function is not to retry the defendant or
       substitute our judgment for that of the trier of fact. Id.
¶ 46        To find a defendant guilty of felony murder, the “decedent’s death [must have been] the
       direct and proximate result of the defendant’s felony.” People v. Dekens, 182 Ill. 2d 247, 252
       (1998). When a defendant’s actions create “a chain of events which were or should have been
       within his contemplation when the motion was initiated, he should be held responsible for
       any death which by direct and almost inevitable sequence results from the initial criminal
       act.” People v. Lowery, 178 Ill. 2d 462, 467 (1997). It is irrelevant whether the defendant
       “did not anticipate the precise sequence of events that followed” his initial unlawful conduct;
       if his “acts precipitated those events, *** he is responsible for the consequences.” Id. at 470.
¶ 47        Here, there was evidence, when viewed in the light most favorable to the prosecution,
       supporting the trier of fact’s finding that defendant was guilty of felony murder. Enticed by
       the Feroni chrome rims on Crowder’s vehicle that Parr and defendant spotted at J&J’s Fish
       Market, Parr and defendant agreed to “jack dude.” To carry out the robbery, they decided to
       follow Crowder, which ultimately led them to the alley behind Crowder’s home. The
       minivan transporting Parr and defendant stopped just past Crowder’s home, and the men
       exited the minivan. Defendant knew that Parr exited the minivan holding a weapon in his
       hand, and Parr first approached Crowder holding a black handgun. Defendant then
       approached Crowder pointing a silver gun at him. Crowder heard defendant rack his gun
       three times, and after the last time, defendant pointed the gun at him. Crowder announced
       that he was a Chicago police officer, and defendant then began to run down the alley, joined
       by Parr. As they ran down the alley, Parr turned and pointed a gun at Crowder. In response,
       Crowder discharged his weapon approximately 10 times in Parr’s and defendant’s direction.


                                                -15-
       Searching for a weapon, Officer Cummings found a gun in the grill area of the vehicle where
       Parr was discovered lying after he ran down the alley and Crowder discharged his weapon
       at him. The DNA on this recovered weapon could not exclude Parr as having possessed it.
       Aware that Parr possessed a gun when he approached Crowder to “jack dude,” it was
       foreseeable that Crowder may use force and resist the attempted aggravated vehicular
       hijacking, as was the likelihood that an injury would ensue from the unlawful act.
¶ 48       Defendant further contends that he and Parr had already withdrawn from the commission
       of the attempted aggravated vehicular hijacking when Crowder discharged his weapon at
       them. Individuals committing a forcible felony are cognizant of the fact that they may
       encounter resistance from the intended victim during the commission of the felony and any
       subsequent escape. Klebanowski, 221 Ill. 2d at 555; People v. Hickman, 59 Ill. 2d 89, 94
       (1974). The extent and means used by an intended victim to retaliate are irrelevant in
       determining the proximate cause element of felony murder. See Klebanowski, 221 Ill. 2d at
       555 (stating that “[i]t is unimportant that defendant did not anticipate the precise sequence
       of events that followed the armed robbery”). The well-established law in Illinois provides
       that “a defendant may be held responsible for a death that occurs during an escape following
       the commission of a forcible felony.” Id. at 546. In Klebanowski, the defendant argued that
       he should not be held accountable for felony murder because his cofelon was shot and killed
       after the predicate felony of armed robbery was completed. Id. The Illinois Supreme Court
       stated that the cofelon’s death occurred as he effected his escape following the commission
       of a felony. Id. at 549. The court concluded that “[a] killing that occurs during the course of
       an escape from a forcible felony is within the operation of the felony-murder rule.” Id.
       Accordingly, the court held that the defendant may be held liable for his cofelon’s death. Id.
¶ 49       Although Parr and defendant were not successful in hijacking Crowder’s vehicle, they
       nonetheless fled from the scene after their attempted aggravated vehicular hijacking. After
       Crowder announced that he was a police officer, the men continued to flee the scene and
       pointed a weapon in Crowder’s direction, which then caused Crowder to discharge his
       weapon to resist the threat of harm that he faced. Defendant’s and Parr’s actions did not
       amount to a withdrawal of the commission of a crime nor had they reached a place of safety,
       which is evidenced by their continued flight down the alley. Crowder’s retaliation by
       discharging his weapon in response to the attempted aggravated vehicular hijacking and in
       viewing a gun possessed by the men pointed in his direction as they attempted to escape was
       a direct and foreseeable consequence of actions undertaken by defendant in committing the
       attempted aggravated vehicular hijacking. Taking all of the evidence in the light most
       favorable to the State, any rational trier of fact could have found the essential elements of
       felony murder beyond a reasonable doubt.

¶ 50                                       D. Mittimus
¶ 51       Lastly, defendant contends that his mittimus must be amended to reflect 1,213 days of
       credit and not 1,192 days credit as stated on the mittimus. The State concedes that the
       mittimus reflects an inaccurate number of days and that it should be corrected to reflect 1,213
       days of credit. Here, the record reveals that defendant was taken into custody on July 16,


                                                -16-
       2006, and he remained in custody until he was sentenced on November 10, 2009. Therefore,
       defendant was in custody prior to sentencing for a total of 1,213 days, which includes the
       additional day for the 2008 leap year. Pursuant to our authority under Illinois Supreme Court
       Rule 615(b)(1) (eff. Jan. 1, 1967), we order the clerk of the trial court to correct the mittimus
       to reflect 1,213 days of credit, which is the correct number of days defendant spent in
       presentencing custody.

¶ 52                                       CONCLUSION
¶ 53       For the reasons stated, we affirm the judgment of the trial court and correct the mittimus.

¶ 54       Affirmed; mittimus corrected.




                                                 -17-